DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
2.	This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 12/07/2022.
Information Disclosure Statement (IDS) filed on 10/19/2022.
Information Disclosure Statement (IDS) filed on 09/02/2022.
Information Disclosure Statement (IDS) filed on 07/01/2022.
Information Disclosure Statement (IDS) filed on 03/29/2022
Information Disclosure Statement (IDS) filed on 01/07/2022.
Information Disclosure Statement (IDS) filed on 01/03/2022.
Information Disclosure Statement (IDS) filed on 10/22/2021.
Information Disclosure Statement (IDS) filed on 08/13/2021.
Information Disclosure Statement (IDS) filed on 08/03/2021.
Information Disclosure Statement (IDS) filed on 07/14/2021.
3.	Information disclosed and list on PTO 1449 was considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 re rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nale (Pub. U.S. 2019/0066759).
	Regarding claim 1, Nale discloses an apparatus (Figure 4) comprising: 
	a plurality of memory devices (Figure 4, 430), wherein at least one of the plurality of memory devices (Figure 1)  includes: 
	a memory (Figure 1, 130); and 
	an aggressor row trigger (Figure 1, 164, [0032]) configured to receive an alert signal provided by a different one of the plurality of memory devices, wherein the aggressor row trigger is configured to latch a current row address ([0031]) responsive to an active alert signal ([0038-0039],[0047]).  
	Regarding claim 2, Nale discloses wherein the at least one of the plurality of memory devices further comprises a refresh address generator (Figure 1, 162) configured to generate at least one refresh address based, at least in part, on the current row address latched by the aggressor row trigger ([0037]).  
	Regarding claim 3, Nale discloses wherein the at least one memory device is configured to perform a refresh operation on at least one word line of the memory corresponding to the at least one refresh address ([0037-0040],[0047]).  
	Regarding claim 4, Nale discloses wherein the at least one refresh address corresponds to a victim word line of an aggressor word line associated with the current row address ([0004],[0025-0026]).  
	Regarding claim 5, Nale discloses wherein the different one of the plurality of memory devices (Figure 4, 430) comprises: a second memory Figure 4, DRAM); and an aggressor row detector circuit (Figure 4, 448) configured to monitor word lines accessed in a portion of the second memory (Figure 5, 540,[0060), determine if a word line in the portion of the second memory is an aggressor word line, and alert the at least one of the plurality of memory devices when the aggressor word line is determined ([0053]).  
	Regarding claim 6, Nale discloses wherein the at least one of the plurality of memory devices further comprises: an aggressor row detector circuit ([0028]) configured to monitor word lines accessed in a portion of the memory, determine if a word line in the portion of the memory is an aggressor word line, and alert at least another one of the plurality of memory devices when the aggressor word line is determined, wherein the portion of the memory is different than the portion of the second memory (Figure 7, [0065-0069]).  
	Regarding claim 7, Nale discloses wherein the portion of the memory and the portion of the second memory correspond to different banks of the memory and the second memory (Figure 1).  
	Regarding claim 8, Nale discloses an apparatus (Figure 10) comprising: a first memory device; and a second memory device (Figure 10, 130) comprising a refresh address generator (Figure 10, 1090) configured to calculate a victim row address associated with an aggressor row address, wherein the aggressor row address is received from the first memory device ([0099]).  
	Regarding claim 9, Nale discloses wherein the second memory device further comprises a refresh state control circuit (Figure 1, 160,[0031])  configured to provide a control signal to the refresh address generator, wherein the refresh address generator is configured to provide the victim row address for a refresh operation when the control signal is in a first state and provide an auto-refresh address when the control signal is in a second state ([0023],[0031],[0069]).  
	Regarding claim 10, Nale discloses further comprising a third memory device comprising a second refresh address generator configured to calculate a second victim row address associated with the aggressor row address, wherein the aggressor row address is received from the first memory device ([0030-0031]).  
	Regarding claim 11, Nale discloses wherein the victim row address calculated by the refresh address generator and the second victim row address generated by the second refresh address generator are associated with a same bank number of the second memory device and the third memory device ([0068]).  
	Regarding claim 12, Nale discloses wherein the first memory device and the second memory device are coupled by an alert line (Figure 1, 130) , wherein the first memory device provides the aggressor row address to the second memory device via the alert line ([0018-0019]).  
	Regarding claim 13, Nale discloses further comprising a third memory device (Figure 10,1090), wherein the refresh address generator of the second memory device is further configured to calculate a second victim row address associated with a second aggressor row address, wherein the second aggressor row address is received from the second memory device ([0099]).  
	Regarding claim 14, Nale discloses wherein the victim row address and the second victim row address correspond to word lines in different portions of the memory device ([0090]).  
	Regarding claims 15-20, the apparatus discussed above would performed the method  in claims 15-20.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/Primary Examiner, Art Unit 2827